   Case 2:20-cr-00085-MHT-KFP Document 144 Filed 03/01/21 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                 )
                                         )          CRIMINAL ACTION NO.
        v.                               )              2:20cr85-MHT
                                         )                  (WO)
BRAD EDGAR WYATT and                     )
RONALD WOOD                              )

                                    ORDER

    This cause is before the court on defendant Brad

Edgar    Wyatt’s      oral    motion         to   continue    and   defendant

Ronald       Wood’s   written      and       oral   motions    to   continue.

The oral motions were made on the record during the

status       conference      on    February         26,   2021.      For   the

reasons       set   forth    below,      the      court   finds     that   jury

selection and trial, now set for March 15, 2021, should

be continued pursuant to 18 U.S.C. § 3161.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is    limited      by    the    requirements        of   the   Speedy

Trial Act, 18 U.S.C. § 3161.                  The Act provides in part:

    "In any case in which a plea of not guilty is
    entered, the trial of a defendant charged in
   Case 2:20-cr-00085-MHT-KFP Document 144 Filed 03/01/21 Page 2 of 4



    an   information   or  indictment   with   the
    commission of an offense shall commence within
    seventy days from the filing date (and making
    public) of the information or indictment, or
    from the date the defendant has appeared
    before a judicial officer of the court in
    which such charge is pending, whichever date
    last occurs."

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on "findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."        § 3161(h)(7)(A).            In    granting      such     a

continuance,     the    court     may    consider,       among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,” § 3161(h)(7)(B)(i), or “would deny counsel

for the defendant ... the reasonable time necessary for

effective preparation, taking into account the exercise

of due diligence,” § 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public, Wood, and Wyatt in a speedy
                         2
   Case 2:20-cr-00085-MHT-KFP Document 144 Filed 03/01/21 Page 3 of 4



trial.         Wood’s    and        Wyatt’s       attorneys       were     both

appointed recently, and the March 15 trial date does

not give them sufficient time to prepare for trial.                             In

addition, they both attest to needing significant time

to get ready for trial due to the voluminous discovery

involved in the case from wiretaps.                       In addition, the

COVID-19      pandemic    poses      an    extreme       danger    to    public

health,       particularly      in        light     of    the     new,     more

transmissible      strains     that       have     emerged.        Holding       a

trial    in    person    at   this     time       risks    the    health       and

safety of the parties, the court, and all potential

jurors.       The government does not oppose the requested

trial     continuance,        and     would       prefer     to    try     both

defendants       together.            The       court      finds        that    a

continuance of the trial is necessary to ensure that

defense counsel has adequate time to prepare for trial

and in order to protect public health and the safety of

the proceedings.

                                          ***

                                      3
   Case 2:20-cr-00085-MHT-KFP Document 144 Filed 03/01/21 Page 4 of 4



       Accordingly, it is ORDERED as follows:

       (1) Defendant      Ronald    Wood’s    motions        to    continue

trial (Doc. 125 & Doc. 141) are granted.

       (2) Defendant Brad Edgar Wyatt’s motion to continue

trial (Doc. 142) is granted.

       (3)   The   jury     selection        and     trial        for     both

defendants Wood and Wyatt, now set for March 15, 2021,

are reset for June 7, 2021, at 10:00 a.m., in Courtroom

2FMJ    of   the   Frank     M.     Johnson        Jr.   United         States

Courthouse     Complex,     One     Church     Street,       Montgomery,

Alabama.

       The United States Magistrate Judge shall conduct a

pretrial conference prior to the June trial term and

reset pretrial deadlines as appropriate.

       DONE, this the 1st day of March, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                    4
